Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2.	1-6, 9-22 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a processing apparatus comprising “wherein the region that is on the lower side of the holding member is also above an upper side of the X-axis moving table, such that when the imaging unit is positioned within the region, the imaging unit is located between the lowest side of the holding member and the upper side of the X-axis moving table” in combination with other limitations as a whole.

For claim 12, the references of record, either singularly or in combination, do not teach or suggest at least a processing apparatus comprising “wherein the processing apparatus is configured and arranged such that the chuck table is moved by the moving mechanism and the imaging unit images the workpiece through the holding member in a state in which the imaging unit is positioned in a region that is on a lower side of the holding member and is not superimposed on the supporting member, and
wherein the imaging unit is mounted upon a supporting arm that is configured and arranged to be moved in a Z-direction” in combination with other limitations as a whole.

For claim 17, the references of record, either singularly or in combination, do not teach or suggest at least a processing apparatus comprising “wherein the processing apparatus is configured and arranged such that the chuck table is moved by the moving mechanism and the imaging unit images the workpiece through the holding member in a state in which the imaging unit is positioned in a region that is on a lower side of the holding member and is not superimposed on the supporting member, and further wherein the processing apparatus is also configured and arranged for identifying a region to be processed in the workpiece;
wherein the processing apparatus is also configured and arranged such that positions of the chuck table and the processing unit are shifted on a basis of a difference between the position of the region to be processed and a position of a processing trace” in combination with other limitations as a whole.


Claims 2-6, 9-11, 13-16, 18-22 are also allowed being dependent on allowable claims 1, 12, 17.

The closet prior arts on records are Keiji et al (JP 2008012566 Al), Kodama et al (US 2020/0269444 Al). None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897